- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X IR COPEL 13/10 - 09/09/2010 FITCH RAISES COPEL S RATING On September 8, 2010, Fitch Ratings raised its ratings for Companhia Paranaense de Energia COPEL. The national long-term corporate rating and the rating for its 4 th debenture issue were raised from AA (bra) to AA+ (bra) with stable outlook. Among the factors that led to the raising of the company s ratings, Fitch highlighted (i) COPEL s historically solid consolidated financial profile as a result of its reduced leverage, strong operational cash flows and significant liquidity, as well as (ii) the strength and integration of its energy businesses. Curitiba, September 09, 2010 Sincerely, Rafael Iatauro CFO and Investor Relations Officer For additional information, please contact Copel's Investor Relations team: ri@copel.com or (55-41) 3222-2027 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 09, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
